Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-18 have been considered but are moot because the new ground of rejection.  For this reason rejection is still maintained.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gmbh (DE 9101045 U1)(English Translated) in view of Hamburger (DE 19805708 A1)(English translated).
In Regards to Claim 13:
Gmbh teaches a connector (1), comprising: Response to Non-Final Office Action mailed on December 8, 2021 US Patent App No. 17/114,878 
an inner housing (3/4); and a terminal holding module (7), wherein the terminal holding module (7) includes a cavity (See Reproduced Drawing 1) for accommodating a straight terminal (See Reproduced Drawing 1) having a mating portion extending in a longitudinal direction (Figs. 5 and 6), wherein the terminal holding module (7) is mounted in the inner housing (3/4), wherein the inner housing (3/4) has a cavity (6, where contact insert 7 contain two set of terminal) with a rear portion (4) extending in a first direction (B axis is in vertical direction) for inserting the terminal holding module (7) in the inner housing (3/4) while the longitudinal direction is parallel to the first direction (B axis is in  vertical direction) and a front portion (3) extending in a second direction (A axis is in vertical direction) for accommodating the terminal holding module (7) in the inner housing (3/4) in an operation position while the longitudinal direction is parallel to the second direction (A axis is in vertical direction), wherein the second direction (A axis is in vertical direction) is different from the first direction (B axis is in vertical direction), and 
Gmbh does not teach wherein the inner housing comprises guiding features for guiding the terminal holding module in the inner housing towards its operation position, wherein the guiding features have a generally curved shape.
Hamburger teaches wherein the inner housing (8) comprises guiding features (13b) for guiding the terminal holding module (6) in the inner housing (8) towards its operation position (Refer to Figs. 3A-6A), wherein the guiding features (13b) have a generally curved shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Hamburger's teaching of the use of the guiding feature as a modification in the Gmbh connector in order to provide  an angled connector for an electronic control device in a motor vehicle.  
In Regards to Claim 14:
Gmbh teaches the connector according to claim 13, wherein the terminal holding module (7) is movable from the rear portion (4) towards its operation position in the front portion (3).
In Regards to Claim 15:
Gmbh teaches the connector according to claim 13, wherein the first direction (B axis is in vertical direction) is orthogonal to the second direction (A axis is in vertical direction).
In Regards to Claim 16:
           Gmbh teaches a connector (1), comprising: 
an inner housing (3/4); and a terminal holding module (7), wherein the terminal holding module (7) includes a cavity (See Reproduced Drawing 1) for accommodating a straight terminal (See Reproduced Drawing 1) having a mating portion extending in a longitudinal direction (Figs. 5 and 6), wherein the terminal holding module (7) is mounted in the inner housing (3/4), wherein the inner housing (3/4) has a cavity (6, where contact insert 7 contain two set of terminal) with a rear portion (4) extending in a first direction (B axis is in vertical direction) for inserting the terminal holding module (7) in the inner housing (3/4) while the longitudinal direction is parallel to the first direction (B axis is in vertical direction) and a front portion (3) extending in a second direction (A axis is in vertical direction) for accommodating the terminal holding module (7) in the inner housing (3/4) in an operation position while the longitudinal direction is parallel to the second direction (A axis is in vertical direction), wherein the second direction (A axis is in vertical direction) is different from the first direction (B axis is in vertical direction), and, 
            Gmbh does not teach wherein theResponse to Non-Final Office Action mailed on Decemler 8, 2021 US Patent App No. 17/114,878terminal holding module has a protrusion for wedging the terminal holding module in the inner housing while in its operation position.	
           Hamburger teaches wherein theResponse to Non-Final Office Action mailed on Decemler 8, 2021 US Patent App No. 17/114,878terminal holding module (6) has a protrusion (See Reproduced Drawing 2) for wedging the terminal holding module (6) in the inner housing (8) while in its operation position (Refer to Figs. 3A-6A).	
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Hamburger's teaching of the use of the protrusion as a modification in the Gmbh connector in order to provide an angled connector for an electronic control device in a motor vehicle.
In Regards to Claim 17:
Gmbh teaches the connector according to claim 16, wherein the terminal holding module (7) is movable from the rear portion (4) towards its operation position in the front portion (3).
In Regards to Claim 18:
Gmbh teaches the connector according to claim 16, wherein the first direction direction (B axis is in vertical direction) is orthogonal to the second direction (A axis is in vertical direction).

    PNG
    media_image1.png
    494
    916
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    761
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Gmbh (DE 9101045 U1)(English Translated) teaches “A connector, comprising: [[a]] an inner housing; and wherein the terminal holding module is mounted in the inner housing, wherein the inner housing has a cavity with a rear portion extending in a first direction for inserting the terminal holding module in the inner housing while the longitudinal direction is parallel to the first direction and a front portion extending in a second direction for accommodating the terminal holding module in the inner housing in an operation position while the longitudinal direction is parallel to the second direction, wherein the second direction is different from the first direction.”(Connector 1, Housing 3/4, Terminal Holding module 7, cavity 6, and front portion 3)
Gmbh (DE 9101045 U1)(English Translated) does not teach “a terminal holding module including a first part and a second part rotatable relative to the first part, wherein the terminal holding module includes at least one cavity for accommodating at least one straight terminal having a mating portion extending in a longitudinal direction.” 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable. 
Claims 2-4 and 6-12 are dependent on the amended claim 1 and are therefore allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831